COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00373-CV


JPMORGAN CHASE BANK, N.A.                                        APPELLANT

                                      V.

PROFESSIONAL PHARMACY II                                         APPELLEES
AND CAMBRIDGE GORBUTT MOB,
L.P.


                                  ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                  ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------

      We have considered “Appellant's Agreed Motion To Dismiss Appeal As To

Cambridge Only.” It is the court=s opinion that the motion should be granted;

therefore, we dismiss the appeal of JPMorgan Chase Bank, N.A. as to appellee

Cambridge Gorbutt MOB, L.P. only. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

This case shall hereafter be styled “JPMorgan Chase Bank, N.A. v. Professional

Pharmacy II.”


      1
      See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same as

between appellant and appellee Cambridge Gorbutt MOB, L.P., for which let

execution issue. See Tex. R. App. P. 43.4.



                                             PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: May 31, 2012




                                   2